UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6830



WILLIAM EUGENE COMPTON,

                                            Plaintiff - Appellant,

          versus

PETER S. GILCHRIST, III; MERLENE WALL,

                                            Defendant - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Graham C. Mullen, District
Judge. (CA-95-312-3MU)


Submitted:   December 31, 1996            Decided:   April 22, 1997


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William Eugene Compton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      William Eugene Compton filed an untimely notice of appeal. We

dismiss the appeal for lack of jurisdiction. The time periods for

filing notices of appeal are governed by Fed. R. App. P. 4.            These

periods are "mandatory and jurisdictional."           Browder v. Director,
Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).            Parties to civil

actions have thirty days within which to file in the district court

notices of appeal from judgments or final orders. Fed. R. App. P.

4(a)(1).   The only exceptions to the appeal period are when the
district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

      The district court entered its order on January 5, 1996; the
notice of appeal was filed on May 6, 1996.            Compton's failure to

file a timely notice of appeal* or to obtain either an extension or

a   reopening   of   the   appeal   period   leaves   this   court   without

jurisdiction to consider the merits of his appeal.            We therefore

deny leave to proceed in forma pauperis and dismiss the appeal. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 DISMISSED


     *
      For the purposes of this appeal we assume that the date Ap-
pellant wrote on the notice of appeal is the earliest date it would
have been submitted to prison authorities. See Houston v. Lack, 487
U.S. 266 (1988).
                                      2